Cook, J.,
delivered the opinion of the court.
The city of Jackson, a separate school district, instituted suit in the circuit court against Hinds county, appellee, for the sum of nine thousand and nine hundred and fifty-five dollars and forty-five cents, for an alleged balance due to the city of the poll taxes collected by the county from residents of the city. The suit is based on the theory that the separate school district is entitled to all the poll taxes collected from the inhabitants of the municipality.
The county contends that the poll taxes collected were properly apportioned between the city of Jackson and the balance of the county, upon the basis of the educable children residing within the limits of the separate school district and the educable children residing in the county outside the city of Jackson. Section 206 of the Constitution, as originally adopted, is in the following words: “There shall be a common school fund, which shall consist of poll tax (to be retained in the counties where the same is collected) and an additional sum from the general fund in the state treasury which together shall be sufficient to maintain the common schools for the term of four months *204in each scholastic year. But any county or separate school district may levy an additonal tax to maintain its schools for a longer time than the term of four months. The common school fund shall he distributed among the several counties and separate school districts, in proportion to the number of educable-children in each, to be determined from data collected through the office of the state superintendent of education, in the manner to be prescribed by law.” Section 206, as amended and made a part of the Constitution by the legislature in 1904, is as follows: “There shall be county common school fund, which shall consist of the poll tax, to be retained in the counties where the same is collected, and a state common school fund, to be taken from the general fund in the state treasury, which together shall be sufficient to maintain the common schools, for the term of four months in each scholastic year. But any county or separate school district may levy an additional tax to maintain its schools for a longer time than the term of four months. The state common school fund shall be distributed among the several counties, and separate school districts in proportion to the number of educable children in each, to be determined from data collected through the office of the state superintendent of education in the manner to be prescribed by law.” That this opinion may be understood, it is necessary to construe sections 4254, 4574, and 4575 of the Revised Code of 1906 in connection with section 206 of the Constitution as now written. Before doing so, however, the positions of the contending parties will be restated. In short, the city of Jackson contends that all of the money derived from poll taxes collected from the inhabitants of the separate school district must be turned over to the city, while the county of Hinds contends that the poll taxes must be treated as a whole and divided between the separate school district and the county outside of separate school districts, on the basis of the educable children in each, and, that having done this, the suit of *205appellant must fail. The trial court decided with the county; therefore this appeal.
If section 4254 of the Code of 1906 furnishes the proper rule for the distribution of the funds derived from poll taxes, the circuit court should have instructed the jury to find for the city, but, if section 4574 is the law to be followed in such distribution, the circuit court was entirely correct in instructing the jury to find for the county. It will be observed that section 206', as originally written in the Constitution of 1890, did not make a ‘ ‘ county common school fund,” but merely provided that “there shall be a common school fund which shall consist of the poll tax (to be retained in the county),” etc. The same section as now written reads: “There shall be a county common school fund, which shall consist of the poll tax, which shall be retained in the counties where collected, and a state common school f%md.” Thus it appears that there was at first a common school fund — one common school fund — and now there is both a county common school fund and a state common school fund — two common school funds. So it is there was once a general common school fund, and now we have two distinct common school funds. When the legislature met in 1906', it was called upon to deal with a Constitution with new provisions, and so it enacted a new statute to meet the changed organic law, which statute appears as chapter 118' of the Laws of 1906, and as sections 4574 and 4575 of the Bevised Code of 1906. Afterwards, in 1906', the Code commissioners submitted to the legislature, for its adoption, a new code of laws, which tentative code had in it section 4254 of the Code of 1906, as finally adopted, which section was brought forward from the two next preceding codes, being section 469 of the Code of 1880' and section 3745 of the Code of 1892.
It will be noted that the legislature of 1906 in this manner adopted as a part of the Code of 1906, not only chapter 118 of the Laws of 1906 (appearing therein as sec*206tions 4574 and 4575), but also section 4254 — the old law brought forward from the preceding codes. This confusion is what makes the trouble, as section 4254 prescribes one method for the distribution of the poll tax, while section 4574 prescribes; quite a different method, and both cannot coexist. Section 42:54 had been the law of the state for at least ten years before the adoption of the Constitution of 1890, and 12 years after the amendment of section 206 of the Constitution. Nevertheless, the seemingly irrepressible section 4254 bobs up> in the Code of 1906, alongside sections 4574' and 4575, giving to the separate school districts all the poll tax collected within their liimts.' For the first time after the amendment of section 206 of the Constitution the Legislature of 1906 prescribed a new method for the distribution of the common school fund. Theretofore the law had been dealing with one state school fund as it had always dealt with it, but in 1906' the legislature took cognizance of two common funds — a county fund and a state fund — and for reasons of its own a radical change was made in the basis of distribution.
It appears, however, that the elusive section 4254 escaped without direct recognition of its existence, it being then section 3745 of the Code of 1892, for chapter 118 of the Laws of 1906, in its terms, purports only to amend section 4051 of the Annotated Code of 1892. If section 4254 is ever to wink out and cease its troubling, it seems its executioner must be the courts. As said before, section 4254 and section 4574 cannot both remain alive and in working order. One must go, and the legislative mind must be discovered by this court, for through this instrumentality alone are we authorized to finally inter the troublesome section. Taking the history of that section of the Constitution dealing with school funds, together with history of legislation upon the subject, it seems clear enough to us that the legislature, falling into a time-honored habit, overlooked section 4254, *207and that by inadvertence it was finally adopted as a part of the Code of 1906'. Certain it is, without the suggestion of the Code commissioners, and independently of existing law, the legislature elected to prescribe a new and essentially different basis for the distribution of the county common school fund. It also appears manifest that the Code commissioners, in revising and recodifying the statute laws of the state, were averse to disturbing the settled question of the legislative mind upon this subject, and therefore brought forward the time-honored law of the state by incorporating siame into the new Code. The commission was not expected, and did not attempt, to rewrite and revise the settled policy of the state, but merely to codify the laws and, of course, to make such amendments or changes therein as experience might suggest to be wise. But in the meantime the representatives of the people determined to radically change the policy of the state in reference to this important subject, which is so near to every citizen of the commonwealth. The rich and the poor, in fact all men, are interested in the maintenance and improvement of the common schools and so it was, in our opinion, the legislature, coming fresh from the people, adopted chapter 118 of the Laws of 1906, in response to the views of their constituency, but overlooked the inconsistent section brought forward by the code commissioners.
Why it is that the inconsistent sections have remained so long upon the statute books is entirely conjectural, but suffice it to say that we concur in the action of the lower court in its holding that the city of Jackson has received" its full share of the county common school fund, when same was distributed by the board of supervisors upon the basis prescribed by section 4574 of the Code of 1906.
Affirmed;